Citation Nr: 1455257	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than June 7, 2002 for the award of special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty from August 1941 to May 1961.  He died in September 1965.  The appellant, his widow, was granted entitlement to service connection for the cause of the Veteran's death by rating decision in July 1966, effective September 1, 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted entitlement to SMC based on the need for aid and attendance effective February 12, 2009.  The appellant timely appealed the effective date of the grant.


FINDINGS OF FACT

1.  The appellant's original claim for SMC based on the need for aid and attendance was denied by rating decision in September 2007; the appellant was notified of the denial in October 2007 but did not timely appeal.

2.  The earliest indication of an intent to file a claim for entitlement to SMC based on the need for aid and attendance after September 2007 was received by VA on February 12, 2009.

3.  A medical report dated February 2, 2009 shows that the appellant is disabled.


CONCLUSION OF LAW

The criteria for an effective date prior to February 12, 2009 for SMC based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.351(c)(3), 3.352(a), 3.401(a) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. § 5013, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5013(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In this case, a VCAA notice letter was not provided to the claimant, although the information was provided in the February 2010 Statement of the Case.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  The appellant was not prejudiced by the notice defect in this case because there is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VCAA normally requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, a current examination of the appellant is not relevant to a claim for entitlement to an earlier effective date for the grant of SMC based on the need for aid and attendance.  

The appellant has been given ample opportunity to present evidence and argument in support of her claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the appellant has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis

The appellant and her representative contend that she is entitled to an earlier effective date of May 2007 for the award of SMC because she was disabled and in a nursing home when she applied for aid and assistance in May 2007 and she relied on the local VA Service Center, which she thought was part of VA, to help her with her claim.  

Under VA laws and regulations, the award of compensation payable to a claimant for SMC based on the need for aid and attendance and housebound benefits will be effective the date of receipt of the claim or the date entitlement arose, whichever is later (except as provided in 38 C.F.R. § 3.400(o)(2)) (West 2002).  38 C.F.R. 
§ 3.401(a) (2014). 

Applicable law and regulations provide that rating decisions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  The claimant has one year from the date of mailing of notification of an RO decision to initiate an appeal by filing of an NOD with the decision, and the decision becomes final if an appeal is not filed within the allowed time period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014).

An NOD or substantive appeal may be filed by the appellant, or by her representative, if a proper power-of-attorney or declaration of representation, as applicable, is on the record or accompanies such NOD or substantive appeal.  38 C.F.R. § 20.301 (2014).

A claimant, or her representative, must file an NOD within one year from the date that that agency of original jurisdiction mails notice of a determination to her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a) (2014).

An NOD is a written communication from a claimant or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes an NOD.  While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be construed reasonably as disagreement with that determination and a desire for appellate review.  Thus, an NOD relates to a specific adjudicative determination on a specific date.  38 C.F.R. § 20.201; see also Gallegos  v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that an NOD include "terms that can be reasonably construed...as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

In Gallegos, the Federal Circuit explained that a valid NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO's decision, and; (5) be filed by the claimant or the claimant's representative.  See Gallegos, 283 F.3d at 1309.  The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).

The Veteran died in September 1965 and the appellant, his widow, was granted entitlement to service connection for the cause of the Veteran's death by rating decision in July 1966, effective September 1, 1965.  The appellant initially filed a claim for SMC based on the need for aid and attendance in May 2007 in which she noted that she was in a nursing home and needed the regular aid and attendance of another person to help with her self-care activities.  A letter was sent to the appellant by VA in July 2007 in which she was requested to have the Administrator of the nursing home complete and return an enclosed Care Expense Statement and have a physician complete and return an enclosed Aid and Attendance Report.  A September 2007 rating decision denied entitlement to SMC based on the need for aid and attendance, and the appellant was notified of this decision in an October 2007 VA letter in which it was noted that the appellant was not entitled to aid and attendance or housebound benefits because she did not return the requested information listed in the July 2007 VA letter.  The earliest indication of an intent to file a claim for entitlement to SMC based on the need for aid and attendance after September 2007 was received by VA on February 12, 2009 along with a private physician's statement, dated on February 2, 2009, indicating that the appellant had been in a nursing home for 18 months with Alzheimer's dementia, ataxia, and peripheral neuropathy.  A March 2009 rating decision granted entitlement to aid and attendance effective February 12, 2009.

There is evidence on file that the appellant requested help with her claim in 2007 from the Santa Ana VA Service office.  Unfortunately, no relevant information or response was received by VA from or on behalf of the appellant and the claim for aid and attendance was denied by the September 2007 unappealed rating decision.  Moreover, although there is a letter on file from the Executive Director of Aegis Living, the nursing home to which the appellant was admitted in June 2007, dated in October 2007; the letter was not received by VA until April 2009, which is not within the appeal period.

Although the Board is sympathetic to the contention on behalf of the appellant that she should not be penalized because the VA Service office did not provide a timely response, the Board is bound by the law, and this decision is dictated by the applicable statutes and regulations.  A grant of equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See McCay v. Brown, 8 Vet. App. 378 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994); see also 38 C.F.R. § 2.7 (2014).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).
Consequently, because the date of claim, February 12, 2009, is later than the date of entitlement, the effective date for the grant of SMC based on the need for aid and attendance is the date of claim.  Therefore, entitlement to an effective date prior to February 12, 2009 for the grant of SMC based on the need for aid and attendance is not warranted.


ORDER

Entitlement to an effective date prior to February 12, 2009 for the grant of SMC based on the need for aid and attendance is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


